Citation Nr: 0218824	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  99-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for a left eye disorder 
as secondary to the service-connected anatomical loss of 
the right eye.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from June 1955 to 
February 1960.

This appeal arises from an adverse decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi. 

The Board of Veterans' Appeals (Board) remanded the issues 
that are the subject of this decision in January 2001.  
Review of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  Stegall v. 
West, 11 Vet. App. 268 (1998).  However, the issue of 
entitlement to a total disability rating based on 
individual unemployability (TDIU) requires additional 
development.  Accordingly, that issue will be addressed in 
the remand appended to this decision.


FINDING OF FACT

The veteran's left eye disorders were not caused or 
aggravated by his service-connected anatomical loss of the 
right eye.


CONCLUSION OF LAW

The veteran's left eye disorders are not proximately due 
or the result of a service-connected disability.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 
2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminated the concept of a well-
grounded claim and superseded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties to notify and assist have 
been fulfilled in the instant case.  Here, the RO advised 
the veteran of the evidence necessary to substantiate his 
secondary service connection claim by various documents.  
For example, the veteran was advised of the applicable 
criteria concerning secondary service connection by the 
February 1999 Statement of the Case (SOC) and was informed 
of the VCAA and the duties to notify and assist in a 
letter dated in May 2001.  The Board notes that the VCAA 
made no change in the statutory or regulatory criteria 
which govern secondary service connection.  In addition, 
the May 2001 letter indicated that VA would request any 
pertinent medical records identified by the veteran.  As 
such, the veteran was kept apprised of what he must show 
to prevail in his claim, what information and evidence he 
is responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was asked at his June 2002 personal 
hearing whether there was any further information to be 
added to the record, and the veteran responded that there 
was not.  Consequently, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (when there is extensive 
factual development in a case, reflected both in the 
record on appeal and the Board's decision, which indicates 
no reasonable possibility that any further assistance 
would aid the appellant in substantiating his claim, this 
Court has concluded that the VCAA does not apply).  Thus, 
the Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

For the reasons stated above, the Board has found that 
VA's duties under the VCAA have been fulfilled.  Further, 
the RO considered all of the relevant evidence of record 
and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the 
same.  As such, there has been no prejudice to the veteran 
that would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Law and Regulation

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (a) (2001). Where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, 
the veteran is entitled to service connection for that 
incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The Court requires a two-step analysis to determine 
whether the evidence is sufficient to establish proximate 
cause.  See Reiber v. Brown, 7 Vet. App. at 516 (1995).  
The Board must first determine whether the service 
connected disability caused the accident (in Reiber 
whether there was competent evidence that an unstable 
service connected ankle caused a fall, for which lay 
testimony was sufficient), and then whether the accident 
caused the injury (in Reiber whether the fall caused the 
back injury, which was said to be a medical determination) 
for which secondary service connection was claimed.  See 
Reiber, 7 Vet. App. at 515.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995);  see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 
5 Vet. App. 155, 161 (1993).

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other 
items of evidence.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); see also Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); Pond v. 
West, 12 Vet. App. 341, 345 (1999) (observing that in a 
case where the claimant was also a physician, and 
therefore a medical expert, the Board could consider the 
veteran's own personal interest); citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while 
interest in the outcome of a proceeding "may affect the 
credibility of testimony it does not affect competency to 
testify."  (citations omitted).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  The Secretary shall consider all 
information and lay and medical evidence of record in a 
case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002 ).
  
Factual Background

The service medical records reflect that the veteran 
injured his right eye in August 1959.  He was hammering a 
bolt on a truck when a sliver of metal struck his right 
eye.  As a result, the right eye was enucleated in October 
1959.  By a March 1960 rating decision, the RO granted the 
veteran service connection and assigned a 40 percent 
rating for the anatomical loss of the right eye, effective 
February 1960.  The 40 percent rating has remained in 
effect since that time.  In an April 1960 rating decision, 
the RO granted the veteran additional special monthly 
compensation for anatomical loss of one eye, effective 
April 1960. 

The veteran's service medical records, to include June 
1955 enlistment and February 1960 retirement examinations, 
show no complaints or diagnosis of, or treatment for a 
left eye disorder.  

At an August 1998 VA eye examination, the veteran claimed 
that he was diagnosed with glaucoma in the left eye in 
1981.  On examination, the veteran was found to have a 
well-fitted prosthesis on the right side.  Refraction in 
the left eye was -.25 +.50 at axis 10 with best-corrected 
vision of 20/25.  Applanation tension was 26 in the left 
eye.  The left cornea was clear and the anterior chamber 
deep and clear.  The lens showed a 1+ nuclear sclerotic 
cataract change in the left eye.  Visual field was full to 
confrontation and the pupil was equal and reactive to 
light.  Extraocular muscles showed full gaze for the left 
eye with a fundus examination showing .5 cup disc ratio 
with pink and sharp margins.  Macula, vessels and 
periphery appeared within normal limits.  The impression 
was status post enucleation right eye and chronic simple 
glaucoma in the left eye.  The examiner noted that the 
veteran's optic nerve cupping did not appear to be 
excessive but that the intraocular pressure appeared to be 
borderline controlled in the left eye.  

In a September 1998 addendum, the VA physician who 
performed the August 1998 eye examination opined that the 
veteran's chronic simple glaucoma of the left eye was "not 
related to the loss of the right eye."  

A November 1998 statement from the veteran's employer 
noted that he had been employed by the Postal Service for 
29 years and had had a good attendance record until July 
1998, when the veteran developed problems with his only 
eye.  Since that time he had used 127 hours of leave 
because of his left eye.  To perform his duty, the veteran 
had to put excessive pressure on his left eye 8 to 10 
hours a day.

In a March 1999 letter, the veteran's non-VA treating 
physician, K. J. H, M.D., stated that the veteran had been 
his patient since February 1999; that he had examined the 
veteran on a frequent basis due to elevated intraocular 
pressure in his left eye; that he was blind in his right 
eye and had a prosthesis.  The physician indicated that 
the veteran was currently using drops for glaucoma in his 
left eye.

In an April 1999 statement, the veteran asserted that his 
loss of the right eye and left eye disorder had a 
significant adverse impact on his employment. 

At his June 1999 Travel Board hearing, the veteran 
reported that prolonged reading or sighting made his eye 
burn; that he had to stop driving at night; that his 
medications made him irritable and tired; and that because 
of the strain on his left eye he could not work any more.  
He reported that he was seeing a non-VA doctor, who 
indicated that his ocular pressure was so high that the 
veteran might go blind.  However, the veteran testified 
that his non-VA physician never indicated that the 
veteran's right eye had caused his left eye disorder.

In June 2001 the veteran was again examined by the VA.  
The veteran was noted to be fitted with an ocular 
prosthesis in the right eye socket.  The veteran stated 
that for the previous three years he had also had the 
diagnosis of glaucoma and was currently using Cosopt twice 
daily and Alphagan twice daily in the left eye.  The 
examiner reported his findings on physical examination of 
the veteran's eyes.  He concluded that the veteran had a 
nuclear sclerotic cataract, mild, left eye, and chronic 
simple glaucoma, left eye.  

The examiner subsequently reviewed the veteran's claims 
folder and noted that the veteran's left eye glaucoma was 
not related to the veteran's prior right eye injury or 
enucleation.  In response to a request for clarification, 
the examiner noted that the veteran's right eye condition 
is completely unrelated to the veteran's left eye 
condition.  The veteran's right eye condition did not 
cause or aggravate the veteran's left eye disorder at all.  
There is no relation at all between the veteran's right 
eye injury and subsequent removal to the veteran's left 
eye glaucoma diagnosis.  He finished, "[o]nce again, to 
repeat, there is no relation or connection between the 
veteran's right eye problems and the veteran's left eye 
problems.  They are completely separate and unrelated."

Analysis

The Board finds that secondary service connection for the 
veteran's left eye disorder, glaucoma, is not warranted.

Based upon a review of the medical evidence, the Board 
finds that the overwhelming preponderance of the evidence 
is against the claim that there is an etiological 
connection between the veteran's service-connected 
enucleated right eye and his subsequent development of 
glaucoma in the left eye.  In a September 1998 addendum, 
the VA physician who performed the August 1998 eye 
examination opined that the veteran's chronic simple 
glaucoma of the left eye was not related to the loss of 
the right eye.  Following a June 2001 VA eye examination, 
the physician concluded that the veteran's right eye 
condition did not cause or aggravate his left eye 
disorder.  Thus, the only opinions that address the 
contended causal relationship clearly go against the 
veteran's claim.  The latter opinion was preceded by a 
review of the claims file and was unequivocal in nature.  
There is no competent evidence that supports the veteran's 
claim. 

The veteran does not allege nor does the record support 
direct service connection based upon the occurrence of a 
disease or injury during the veteran's periods of service 
that caused his left disorders.

While the veteran himself asserts that the over use of his 
left eye, because he only had one, put pressure on the 
left eye and resulted in his current left eye disorders, 
the Board cannot accept these assertions as competent 
medical evidence establishing causation.  See 38 C.F.R. 
§ 3.159 (a)(1) (2002).  As a layman, the veteran has no 
competence to give a medical opinion on diagnosis or 
causation. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim of secondary service connection for left eye 
disorders secondary to his service-connected enucleated 
right eye.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi , 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for left eye disorders secondary to the 
service-connected enucleated right eye is denied.


                                                          
REMAND

The veteran contends, in essence, that his service-
connected enucleated right eye  precludes his ability to 
engage in substantially gainful employment.  The Board 
finds that the record contains no competent opinion that 
addresses the veteran's assertion.  Accordingly, the Board 
finds that a VA social and industrial survey is warranted 
to address the veteran's claim that he is unable to secure 
or follow a substantially gainful occupation as a result 
of service-connected unilateral loss of vision. 

Also, in view of the changes in the law brought about by 
the Veterans Claims Assistance Act of 2000, and as this 
case must be remanded for the purpose of affording the 
veteran a VA social and industrial survey, the RO should 
ensure compliance with the notice and duty to assist 
provisions contained in its implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 1991; Supp. 2002); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000).

For the above stated reasons, the case is REMANDED to the 
RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 
1991 & Supp. 2001), and 66 Fed. Reg. 
45620- 45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 
3.159) are fully complied with and 
satisfied.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the impact of his service-connected 
enucleated right eye on his 
occupational adaptability.  The VA 
social and industrial survey should 
include his employment history, day-to-
day functioning and a full description 
of the effects of the loss of right eye 
vision upon his ability to obtain and 
engage in substantially gainful (more 
than marginal) employment.  Following 
the evaluation, the examiner should 
opine whether it is at least as likely 
as not that the veteran's service-
connected enucleated right eye 
precludes his ability to engage in 
substantially gainful (more than 
marginal) employment consistent with 
his education and employment 
background.  A written copy of the 
report should be associated with the 
claims file.

3.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the Social and industrial 
survey report.  If the report does not 
include an adequate response to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  

If the benefit sought on appeal remains denied, a 
supplemental statement of the case, including a summary of 
the applicable laws and regulations with appropriate 
citations and a discussion of the evidence, should be 
furnished to the appellant and his representative.  They 
should be afforded a reasonable period of time to respond. 
Thereafter, the case should be returned to the Board for 
further appellate consideration.

No opinion, either legal or factual, is intimated as to 
the merits of the appellant's claim by this REMAND.  He is 
not required to undertake any additional action until he 
receives further notification from VA.  However, while 
this case is in REMAND status, the appellant is free to 
submit additional evidence and argument on the question at 
issue.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

The TDIU claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner. See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

